Citation Nr: 1114756	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  

In March 2007, the Veteran presented testimony at a personal hearing conducted at the St. Paul RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In August 2007, the Board remanded the matters of entitlement to service connection for right and left ear hearing loss for further development.  An April 2010 VA treatment associated with the claims file while the claims were in remand status indicates that the Veteran now has hearing loss in both ears that meets the requirements of 38 C.F.R. § 3.385.  Accordingly, the Board recharacterized the matter on appeal as reflected above to more accurate reflect the Veteran's contentions.  

The Board remanded the matter again in May 2010. 

Unfortunately, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Reason for Remand:  To obtain a clarifying medical opinion

The Veteran contends that he is entitled to service connection for bilateral hearing loss as the result of acoustic trauma he sustained during service.  In May 2010, the Board remanded to afford the Veteran a VA examination.  In June 2010, he was examined by a VA examiner.  The examiner concluded that it is not likely that the Veterans hearing loss is related to noise exposure during his military service.  The examiner stated that the Veteran's May 1970 separation audiometric readings were normal bilaterally by VA standards and there were no significant threshold shifts bilaterally when compared to the May 1966 enlistment audiometric readings.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that a remand is necessary for a clarifying medical opinion.  In this regard, the Board observes that the VA examiner appears to base his conclusion that the Veteran's bilateral hearing loss is not likely related to his service based on the lack of threshold shifts from entrance to separation.  It is unclear whether the examiner is concluding that the Veteran's hearing loss is not likely related to service because his in-service audiometric readings did not meet the criteria for a diagnosis of hearing loss or for some other reason.  The Board finds it significant that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Additionally, the Board observes that there are post-service audiometric findings that the VA examiner did not specifically reference.  The Veteran's post-service Naval Reserve records contain audiograms dated in August 1979, February 1985, November 1985, and November 1992.  The audiometric readings dated in November 1985 appear to reflect some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  Additionally, a November 1992 record showed that the Veteran responded with a question mark in the "yes" box when asked if he had hearing loss.  The Board notes that this is information that must be considered in connection with the Veteran's claim.  

A summary of the audiometric readings are as follows:

A review of the Veteran's service treatment records show that on his authorized audiological evaluation in May 1966 at the time of his entrance into service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in May 1970 taken at the time of the Veteran's separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
0
15
15

Thus, it appears that the Veteran's hearing acuity worsened in some frequencies but improved in others from entrance to separation.  

On the authorized audiological evaluation in August 1979 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
10
LEFT
5
5
0
10
10

On the authorized audiological evaluation in February 1985 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
5
10
5
10
10

On the authorized audiological evaluation in November 1985 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
25
20
LEFT
15
15
5
25
25

On the authorized audiological evaluation in November 1992 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
10
0
0
30
50

In April 2005, the Veteran underwent a VA examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
30
LEFT
5
0
10
30
50

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

The examiner noted that the Veteran had normal hearing by VA standards in his right ear and sensori-neural impairment in his left ear.  The examiner commented that it was not likely that hearing loss is related to noise exposure while in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the June 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's in-service noise exposure has been conceded.  The examiner should review the May 1966, May 1970, August 1979, February 1985, November 1985, and November 1992 audiometric readings when making any conclusions.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


